Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 12 August 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 12 August 1785
          
          We have received the Letter Your Excellency favored us with under date of 5th: Inst:—
          
          It gives us Pleasure that the Contract entered into between Messr: De la Lande & fynje & Mr. F. W. Geyer, Has convinced you said Gentlemen have not been actuated by any improper Intentions—
          The Proposals of Mr: Daniel Parker have not yet taken sufficient Consistence, to address the Board of Treasury on the subject. We shall not fail doing it when some probable Opinion may be formed of their Success. Mr: Parker is not to be put in Possession of any Property, Until he shall have procured a Transfer of double the Amount, in such species of American Funds, as have been placed by Congress upon an equal footing with the Dutch Loans.— If the Creditors here should deem this the most eligible Mode to secure their Property, We cannot conceive it would be prudent nay even possible, the Board of Treasury, should make the least Demur in Co-operating with them, As it will have the additional Incitement of not injuring the Credit of America, Which the Rejection of such an Offer would effect in a material Degree— We shall be glad of your Opinion on this Head & that you would join us in the Steps necessary to be adopted for the Benefit of the General Concern—
          By Virtue of the Inclosed long standing Power, Mr: Thomas Barclay has demanded, a particular State of all our Transactions for the United States of America. Not judging it to extend to us, Who have regularly furnished our Accts: every Month, Which have been approved up to the time of Mr: Robert Morris’s Resignation of his Office of Superintendant of Finance; We have postponed complying with his Request, until we can have your Sentiments on the Matter; When if you acquiesce we will chearfully transmit him without Delay, Copies of all our Accounts with the United States of America—
          We have the honor to be very Respectfully / Your Excellency’s / Most Obdt. & humble Servs.
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
          
            It appears to us that Mr: Barclay’s Power only authorizes him to act restrospectively; And by no means to take Cognizance of Transactions Subsequent to the date of his Power from Congress—
          
        